Citation Nr: 1536880	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-20 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating for bilateral hearing loss in excess of 0 percent prior to June 16, 2014 and 40 percent beginning on this date.

2.  Entitlement to an initial rating for tinnitus in excess of 10 percent.

3.  Entitlement to an effective date earlier than August 8, 2012 for the grant of service connection bilateral hearing loss.

4.  Entitlement to an effective date earlier than August 8, 2012 for the grant of service connection tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1960 to March 1964.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

During the course of the appeal, the RO increased the rating for bilateral hearing loss to 40 percent in a June 2014 rating decision, but the increase was only effective June 16, 2014.  The Veteran responded by submitting a second substantive appeal on which he wrote "Entitlement to a compensable evaluation between August 8, 2012 and June 16, 2014 that I think that I am entitled to".  It is unclear from this statement if the Veteran is limiting his increased rating claim for bilateral hearing loss to the period in which the disability is assigned a noncompensable rating.  Because the RO did not assign the maximum disability rating possible when 40 percent was awarded, the entire rating period remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (It is presumed a Veteran is requesting the highest possible rating for a disability for all time periods at issue, absent express indication otherwise).  Thus, if the Veteran is satisfied with the 40 percent rating in effect since June 16, 2014 and only wishes to appeal the noncompensable rating, he must indicate this in writing.

The issue of a higher initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

2.  The Veteran's initial claim for service connection for bilateral hearing loss and tinnitus was received on August 8, 2008.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2015).

2.  The criteria for an effective date earlier than August 8, 2012, for the grant of service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  U.S.C.A. §§ 5103, 5103A (West 2014); see 38 C.F.R. § 3.159 (2015).  Proper notice from VA must inform the claimant of any information and upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As the matters on appeal concern the initial rating and effective date, the Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  Service treatment records have been obtained, as have VA treatment records and private records identified by the Veteran.  VA examinations have been provided concerning the higher rating claim and it contains sufficient information to decide this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) ("An adequate medical report must rest on correct facts and reasoned medical judgment so as inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.").  Although additional development is being sought regarding the Veteran's hearing loss and the Veteran's representative's July 2015 Brief indicates these records should also be sought for tinnitus, the Board finds no such development in needed regarding his tinnitus since the disability is already rated at the maximum scheduler level.  Furthermore, the representative suggested that these records would be relevant in the context that severe tinnitus is a factor in anxiety and mental disorders.  Since there is no appeal before the Board involving a mental disorder, it is unnecessary to seek these records on this basis. 

The Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Legal Criteria and Analysis for Increased Rating

Concerning the claim for a rating higher than 10 percent for tinnitus, the Veteran has been in receipt of a 10 percent evaluation for tinnitus since the effective date of service connection.  A 10 percent rating is the highest rating provided under the rating schedule for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260; see Smith v. Nicholson, 451 F.3d 1344, 1350 (Fed. Cir. 2006) (holding that VA's interpretation of the maximum rating was neither plainly erroneous nor inconsistent with the regulations, and, thus, VA was entitled to apply its own construction).  Accordingly, an evaluation in excess of 10 percent is not warranted based on the law, and not the facts of the case, and the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


III. Extra-schedular Consideration

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id. 

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, concerning the rating for tinnitus the evidence does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  The Veteran reported that his tinnitus was constant and that it caused him to have trouble falling asleep at night.  See VA Examination received September 10, 2012 and June 16, 2014.  Due to his tinnitus he was given a masking program and he found the white noise to be soothing and it covered his tinnitus immediately.  See CAPRI record received in Virtual VA September 18, 2012.  When comparing the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  His representative suggests in the August 2015 Written Brief Presentation that since the two VA audiograms in 2012 and 2014 were similar and the CNC scores differed greatly, the difference could be attributed to the tinnitus.  There is no clinical evidence to support this and even if tinnitus was responsible for the diminished word recognition score, the Veteran was adequately compensated for this since it produced a reduction in hearing that was contemplated in the assignment of the 40 percent rating for his hearing loss.  Therefore, it may not also be considered evaluating his tinnitus.  See 38 C.F.R. § 4.14 (2015).

The Veteran's current schedular rating is adequate to fully compensate him for tinnitus.  Accordingly, it is not necessary to proceed to the second step of Thun.


IV.  Legal Criteria and Analysis for Earlier Effective Date

In a September 2012 rating decision, service connection for bilateral hearing loss and tinnitus was granted, effective August 8, 2012.  While the Veteran's claim indicates that the effective date should go back to an earlier date, he has not explained why or provided a date he believes to be more appropriate.

The Veteran's initial claim for VA compensation was received in August 8, 2012 and service connection for bilateral hearing loss and tinnitus was granted as of this date. 

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400.  Specifically, the effective date of an award of compensation is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  Of particular importance in this case, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2015); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Brannon v. West, 12 Vet. App. 32 (1998); Lalonde v. West, 12 Vet. App. 378 (1999).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

Under 38 C.F.R. § 3.157 (b)(1), a report of VA examination or hospitalization may constitute an informal claim under certain circumstances.  VA medical records, however, cannot constitute an informal claim unless service connection has previously been established or has been denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and (b)(1).  In this case, there is no indication that the issue of service connection for either of the conditions was adjudicated prior to the August 2012 claim or that any correspondence was received prior to this date indicating a desire for compensation benefits.  There is simply no record that constitutes an informal claim for service connection. 

Thus, the effective date of the grant of service connection for bilateral hearing loss and tinnitus may not be earlier than the date the claims were received, which was August 8, 2012.  The facts are not in dispute in this case; because the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

An initial evaluation in excess of 10 percent for tinnitus is denied.

An effective date earlier than August 8, 2012, for the grant of service connection for bilateral hearing loss and tinnitus is denied.


REMAND

The July 2015 Brief indicates there may be outstanding VA and private treatment records pertaining to the Veteran's hearing loss.  Consequently, all outstanding treatment records should be sought.

Although the representative specifically referred to a missing VA audiogram from July 31, 2012, the record shows this was already associated with the file.  See Medical Treatment Record - Non-Government received August 8, 2012.





Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from August 2012 to the present concerning the Veteran's hearing loss.  

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for his bilateral hearing loss.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate issue of entitlement to a higher initial increased rating for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


